In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐3458
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

BENJAMIN BARRY KRAMER,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
             No. 4:87‐cr‐40070 — J. Phil Gilbert, Judge.
                     ____________________

   ARGUED OCTOBER 1, 2021 — DECIDED FEBRUARY 7, 2022
               ____________________

   Before EASTERBROOK, MANION, and WOOD, Circuit Judges.
   MANION, Circuit Judge. Before he ended up in prison, Ben‐
jamin Barry Kramer led an adventurous life. Not only was he
once the U.S. open class oﬀshore powerboat champion, he
was also a successful drug lord and money launderer who
made millions smuggling vast quantities of marijuana. His
daring persisted even after his arrest when he tried to escape
2                                                             No. 20‐3458

prison hanging oﬀ the skids of a helicopter.1 He was convicted
in the Southern District of Illinois for drug and criminal en‐
terprise oﬀenses and in the Southern District of Florida for
racketeering, and $60 million and $50 million forfeiture judg‐
ments were entered against him, respectively, as part of his
sentences.2 Over a decade later, Kramer filed a motion for an
accounting in the Southern District of Illinois of the amounts
collected by the government to satisfy his $60 million forfei‐
ture judgment. The district court granted the motion but,
given the complexity of his case, limited the accounting to
what was collected in the Southern District of Illinois toward
that judgment.
    On appeal, Kramer argues that the district court should
not have credited to his judgment the amounts forfeited un‐
der a 2003 settlement agreement. He also claims that the dis‐
trict court abused its discretion in limiting the accounting
only to the amounts that were collected in the Southern Dis‐
trict of Illinois. We disagree and aﬃrm the district court’s
judgment.
    In the 1980s, Kramer and his associates oversaw a nation‐
wide drug smuggling operation. The venture was lucrative,
generating about $180 million in profits. To keep their ill‐got‐
ten gain, they sought the help of Sam Gilbert, who devised an
elaborate international money laundering scheme. As

    1 Maya Bell and Sentinel Miami Bureau, Drug Kingpin Hurt in Copter
Escape Crash, Orlando Sentinel, April 18, 1989, https://www.orlandosenti‐
nel.com/news/os‐xpm‐1989‐04‐18‐8904180060‐story.html.
    2  The Eleventh Circuit later questioned whether the district court
properly imposed a RICO forfeiture judgment against Kramer. United
States v. Gilbert, 244 F.3d 888, 897 (11th Cir. 2001). That court’s decision,
however, has no effect on how we resolve this case.
No. 20‐3458                                                       3

relevant to this appeal, Kramer and his partners loaned $12.6
million of their drug profits to LCP, a business partnership
complicit in the scheme, to partly finance the construction of
the Bicycle Club, a card club, through which to launder the
rest of their money. Kramer and his cohorts left their names
oﬀ the books for obvious reasons. Regardless, the government
eventually caught up with all involved.
    Kramer was charged and convicted under the Controlled
Substances Act (CSA) and Continuing Criminal Enterprise
Act in the Southern District of Illinois, and under the Racket‐
eer Influenced and Corrupt Organizations Act (RICO) in the
Southern District of Florida. The Illinois district court sen‐
tenced him to life imprisonment without possibility of parole
and entered a $60 million forfeiture judgment against him un‐
der the CSA, while the Florida district court entered a $50 mil‐
lion forfeiture judgment against him under RICO.
    As part of its eﬀort to satisfy these judgments, the govern‐
ment brought forfeiture proceedings in various jurisdictions
to acquire property from owners of LCP connected to the
$12.6 million criminal loan. The government negotiated set‐
tlement agreements with all relevant owners except the so‐
called Gilbert entities, a collection of family members and an
irrevocable trust connected to Sam Gilbert. At a certain point
during the money‐laundering scheme, the Gilbert entities had
purchased shareholder interests in LCP and even bought out
Kramer’s interest by refinancing the original drug loan
through a legitimate financial institution. Kramer did not
have a legal basis to prevent this because he did not have an
oﬃcial ownership interest.
    The government brought forfeiture proceedings against
the Gilbert entities in the Southern District of Illinois to satisfy
4                                                          No. 20‐3458

Kramer’s $60 million CSA forfeiture judgment. They negoti‐
ated a settlement agreement, according to which the Gilbert
entities ceded a percentage of the profit distributions of the
Bicycle Club that existed at the time it was seized by the gov‐
ernment, plus interest accrued (less a specified amount). The
district court approved it and issued an order of forfeiture in
2003. Kramer did not appeal the district court’s judgment or
otherwise object to the settlement agreement’s terms, though
he was a party to the proceedings and had notice.3
    Over a decade later, Kramer filed an amended 11‐count
civil complaint in the Southern District of Illinois in a bid to
reacquire property that he argued the government was hold‐
ing in excess of his CSA forfeiture judgment. Under several
theories, he asked the district court (1) to find the 2003 settle‐
ment agreement invalid and (2) to account for all property
seized by the government and return to him the value exceed‐
ing $60 million. In several orders, the district court dismissed
all counts, save one. Kramer did not appeal any of those or‐
ders.
    The only matter that the district court did not ultimately
dismiss was Kramer’s request for an accounting of the
amounts forfeited to the federal government and a return of
the amount exceeding $60 million. The district court con‐
strued that count as a motion for an accounting of the
amounts collected on his CSA forfeiture judgment, filed it in
Kramer’s pre‐existing criminal docket, and granted it.4 (The

    3 The criminal docket confirms that the district court issued a Notice
of Forfeiture on October 2, 2003, and that the notice was sent to Kramer
via service on his then‐counsel of record.
    4Kramer argues that, because the district court refiled his eleven‐
count complaint in his criminal docket, the judgments entered in the civil
No. 20‐3458                                                               5

district court dismissed the claim for return of property in the
civil docket and informed Kramer that he could refile that
claim after the results of the motion for an accounting—Kra‐
mer did not appeal that judgment.) Given the sheer complex‐
ity and the number of forfeiture proceedings initiated to se‐
cure property associated with Kramer and his cohorts’ drug
empire, the district court limited its accounting to forfeitures
conducted in the Southern District of Illinois to satisfy the
CSA forfeiture judgment entered against him.
    The district court determined in a December 2020 order,
from which Kramer appeals, that approximately $2 million
(the “settlement amount”) had been forfeited under the 2003
settlement agreement between the government and the Gil‐
bert entities. The district court credited the settlement amount
toward Kramer’s CSA forfeiture judgment.5 Kramer disputes
this accounting.
    On appeal, Kramer first challenges the accuracy of the dis‐
trict court’s accounting by attacking the 2003 settlement
agreement. He contends that the settlement agreement erro‐
neously characterized the settlement amount as “substitute
property” under 21 U.S.C. § 853(p), arguing that any property
that is directly forfeitable cannot count as substitute property.


docket don’t preclude him from remaking those dismissed arguments
here. This is incorrect. The district court refiled the entire complaint for
convenience and specified that it was only considering count two in the
criminal docket. By that time, the court had already dismissed the other
counts.
    5 The settlement agreement forfeited $1,944,453.20 to the government
to satisfy Kramer’s CSA forfeiture judgment. Modest sums, from a re‐
funded special assessment and inmate financial responsibility program,
were also applied.
6                                                             No. 20‐3458

He believes that this error somehow entitles him to the settle‐
ment amount.6
    The problem with this argument is that Kramer forfeited
it more than a decade ago. Kramer apparently, yet mistak‐
enly, believes that the district court ordered the forfeiture of
the settlement amount in its December 2020 order. In reality,
this order merely calculated the monetary amounts that the
government had already collected as forfeited property, in‐
cluding the settlement amount, and credited those amounts
to his CSA forfeiture judgment according to the terms of the
2003 settlement agreement. Kramer did not appeal the district
court’s judgment approving the settlement agreement or oth‐
erwise object to its terms at the time it was entered almost 20
years ago. He cannot now collaterally attack a judgment that
he could have directly appealed. See Young v. United States,
489 F.3d 313, 315 (7th Cir. 2007).
    Furthermore, it’s unclear why Kramer thinks, assuming
the settlement agreement were invalid, that he would be enti‐
tled to the settlement amount. The Gilbert entities bought out
Kramer’s interest in LCP long ago, United States v. Gilbert,
244 F.3d 888, 897 (11th Cir. 2001), and the government initi‐
ated forfeiture proceedings against the Gilbert entities be‐
cause it claimed superior title to both Kramer and the Gilbert
entities under the relation‐back doctrine, see 21 U.S.C. § 853(c).


    6  Although we dispose of this contention on other grounds, we note
that it appears to be meritless. Property that could have been forfeited as
direct proceeds of criminal activity may nevertheless be forfeited later as
substitute assets. See United States v. Smith, 770 F.3d 628, 641‐42 (7th Cir.
2014). Either way, the property is forfeitable.
No. 20‐3458                                                     7

So either the Gilbert entities or the government owned the in‐
terest, but not Kramer. Kramer v. United States, No. 3:15‐cv‐
420‐JPG, 2020 U.S. Dist. LEXIS 95233, at *3 n.8 (S.D. Ill. June 1,
2020). The settlement agreement resolved that dispute. In any
case, Kramer had his chance to raise objections and chose not
to do so.
    Kramer next argues that the district court’s accounting
was erroneous because it failed to include all property for‐
feited in all proceedings related to his criminal enterprise, no
matter the jurisdiction. In other words, he wants the district
court to calculate the amounts collected by the government in
forfeiture proceedings in several jurisdictions to satisfy both
his CSA and RICO forfeiture judgments. Relatedly, Kramer
contends that, because the Eleventh Circuit determined that
the district court failed to properly enter a RICO forfeiture
judgment against him, Gilbert, 244 F.3d at 918, all properties
seized to satisfy that judgment should instead be credited to
his CSA forfeiture judgment. This bundle of arguments fails
for the simple reason that the district court was well within its
rights to limit the scope of the accounting to what the govern‐
ment collected and credited to Kramer’s CSA forfeiture judg‐
ment in the Southern District of Illinois.
    The district courts have jurisdiction to recover or enforce
forfeitures under the CSA. 21 U.S.C. § 801 et seq.; 28 U.S.C.
§ 1355. Kramer argues that the standard of review is de novo
because it applies when the propriety of a forfeiture order is
at issue. See United States v. Baker, 227 F.3d 955, 967 (7th Cir.
2000). Be that as it may, we are not reviewing an order of for‐
feiture but of an accounting. An accounting of amounts col‐
lected and owed under a forfeiture order is an equitable tool
that a district court may employ to determine if a forfeiture
8                                                     No. 20‐3458

judgment has been satisfied. See United States v. Taame, 830 F.
App’x 53, 54 (2d Cir. 2020). We review a district court’s grant
of an equitable remedy for abuse of discretion. Lindquist Ford,
Inc. v. Middleton Motors, Inc., 658 F.3d 760, 766 (7th Cir. 2011).
    We have determined that it is “appropriate to give great
deference to the district court’s decision as to the precise eq‐
uitable relief necessary in a particular case,” Bowes v. Ind. Sec’y
of State, 837 F.3d 813, 817 (7th Cir. 2016), and that an abuse of
discretion occurs only when “the district court has made a
manifest error of law,” or its determination falls outside “the
range of reasonable options.” R. L. Coolsaet Constr. Co. v. Local
150, Int’l Union of Operating Eng’rs, 177 F.3d 648, 654 (7th Cir.
1999).
    Instead of accepting Kramer’s invitation to wade into a
complex multidistrict financial assessment involving numer‐
ous parties, governmental oﬃces, settlement agreements, and
legal proceedings, the district court sensibly limited the ac‐
counting to what was owed and collected toward the CSA for‐
feiture judgment entered in the Southern District of Illinois.
Mindful that district courts have wide latitude in selecting ap‐
propriate equitable relief, we conclude that the district court
did not abuse its discretion in so limiting the scope of the ac‐
counting. Kramer oﬀers no authority or persuasive reason to
convince us otherwise.
   Kramer’s remaining contentions rely on his beliefs that the
2003 settlement agreement was invalid and that the district
court erred in limiting the scope of the accounting. Because
we have found no reversible error in these respects, we do not
consider these arguments meritorious and need not discuss
them. We commend the district court for assisting Kramer as
much as it has. Aﬃrmed.